UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 29, 2009 SPHERION CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-11997 36-3536544 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation or organization) File Number) Identification No.) 2050 Spectrum Boulevard Fort Lauderdale, Florida 33309 (Address, including zip code, of principal executive offices) Registrant' s telephone number, including area code: (954) 308-7600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant u nder any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On April 29, 2009, Spherion Corporation issued a press release announcing its results of operations for the first quarter ended March 29, 2009. A copy of the press release is furnished as Exhibit 99.1 to this Form 8-K. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits 99.1 Press Release, dated April 29, 2009. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPHERION CORPORATION Date: April 29, 2009 By: /s/ Roy G. Krause President & Chief Executive Officer 3 EXHIBIT INDEX Exhibit No. Description 99.1 Press Release, dated April 29, 2009. 4
